Order, Supreme Court, Bronx County (Howard Silver, J.), entered April 10, 2001, which granted a motion by nonparty movant insurer for vacatur of a default judgment in the amount of $4,172,705.63, for restitution of $2,916,715.42 paid by the nonparty movant pursuant to the default judgment and for leave to supplement the record, and order, same court and Justice, entered June 15, 2001, which, to the extent appeal-able, denied plaintiffs’ motion for renewal of their opposition to the relief afforded defendants in the aforesaid April 10, 2001 order, and order, same court and Justice, entered June 26, 2001, which, in accordance with the aforesaid April 10, 2001 order, vacated the default judgment, with related relief, unanimously affirmed, without costs.
*159A complaint not verified by a person with personal knowledge of the substantive facts is pure hearsay with no evidentiary value, and the entry of a judgment based on such a complaint must be deemed a nullity (see, Feffer v Malpeso, 210 AD2d 60, 61). The court presented with the default judgment at issue here was entitled to have “some firsthand confirmation of the facts” (id.), and since it is now evident that plaintiff mother’s allegations lacked such a basis, they had no evidentiary value (see, St. Paul Fire & Mar. Ins. Co. v Eastmond & Sons, 244 AD2d 294). Accordingly, nonparty movant insurer was entitled to vacatur without reference to excuse or a showing of merit (see, Wolf v 3540 Rochambeau Assocs., 234 AD2d 6, 7). In the long-form order on appeal, all of the directives by the motion court are consistent with the prior decision and order upon which it is premised (see, Barretta v Webb Corp., 181 AD2d 1018, lv dismissed 80 NY2d 892). We have considered plaintiffs’ remaining arguments and find them unavailing. Concur — Rosenberger, J. P., Tom, Andrias, Ellerin and Wallach, JJ.